DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/9/21 has been entered. 

Claim Objections
Claim(s) 24 is/are objected to because of the following informalities:  
In claim(s) 24, the term ‘the seat spacer pads’ should be amended to recite ‘of the toilet seat’. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-7, 11-16, 18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito-339 (US 6021339 A – previously cited) in view of Nakayama (US 5720054 A – previously cited), Saito-192 (US 5198192 A), and Hall-185 (US 9595185 B1 – previously cited).	

For claims 1 and 23, Saito-339 teaches a  urine analyzer device, [entire disclosure – see at least abstract],  the device comprising: 
- an electronic unit, [2-4], enclosed in a housing [26, 14], 
- a urine reception area [1] with at least one electro-chemical sensor, [8-11], configured to measure a quantity of at least one substance contained in a urine sample,  and at least one substance consisting in a physiological compound or chemical component, [discussed throughout entire disclosure], 
wherein the electro-chemical sensor comprises at least a first transistor, the first transistor being an ion selective Field Effect Transistor (ISFET), [discussed throughout cols. 8-11],  configured to sense levels of one or more physiological ions, [Calcium and sodium sensing per col. 6 ll. 25-35, col. 8 l. 15 et seq.].   

Saito-339 fails to teach the device configured to be placed in a conventional toilet, the device fully installed in the toilet bowl, the device being installed by an arcuate member.   
[entire disclosure - best visually summarized in Figs. 1, 3, 7, 23, 25, and 30, see also textual summary in cols. 6-8], including an embodiment [Fig. 23] which is configured to be placed in a standard toilet comprising a conventional toilet bowl having a rim and a seat [mention of embodiments installed in standard (“conventional”) toilets having bowl and seat per cols. 6-8, see at least col. 21 ll. 60-65], the device to be fully installed within the toilet bowl [see esp. Fig. 23 where arm 94 and vessel 96 with support 510 and case 512 are “fully within” bowl 12], to be used several times subsequently,  [structure of Figs. 1, 3, 7, 25, 30, is reusable], the device being installed by an arcuate holder member, [variety of “arcuate” components in embodiment of Fig. 23 e.g., 510, 94, 512], comprising a hook portion, [508], [verbatim discussion of hook fixture discussed in col. 21 ll. 35-40], the hook portion [508] being configured to extend, in a use configuration, from an outer portion of the rim to an inner portion of the rim in a vertical plane so as to squeeze said rim [per Fig. 23 and col. 21 ll. 35-40]   the holder member configured to removably attach the device to the rim of the  toilet bowl.  [Embodiments of Nakayama are all detachable / removable].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Saito-339 be fully installed within a conventional toilet bowl (i.e., utilizing the in-bowl sampling arrangement of Nakayama) and to incorporate the arcuate hook removable fastening and subsequent usage features Nakayama in order to obtain a reliable urine sample in a convenient and sanitary manner, and to maintain measurement accuracy.  As motivated by Nakayama col. 1 ll. 6-30, col. 5 l. 25 – col. 6 l. 5, col. 20 ll. 25-35.   

For claims 1 and 26, Saito-339 in view of Nakayama is silent regarding a calibration reservoir above the sensor to periodically drop calibration solution onto the gate area of the ISFET.   Saito-192 teaches a urine analyzer device [abstract, Fig. 20] comprising a calibration solution reservoir [47] arranged above a electro-chemical sensor [20] to periodically provide a drop of calibration solution onto a testing area of the electrochemical sensor [col. 19]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the urine analyzer device of Saito-339 in view of Nakayama to incorporate calibration solution reservoir of Saito-192 (i.e., such that, in combining Saito-339, Nakayama, and Saito-192, a calibration reservoir of Saito-192 would then periodically provide a drop of calibration solution onto the gate area of the ISFET of Saito-339 and Nakayama) in order to improve and maintain accuracy of the urine analyzer device.  As motivated by Saito-192 col. 19 ll. 55-65. 

For claims 1 and 20, Saito-339 fails to teach a wireless coupler to send resulting data to a remote computing device; and a system (incorporating the device of claim 1) having a toilet seat having weight sensing elements and impedance measurement elements, configured to recognize a particular user pattern among a plurality of users patterns, and to allocate results of urine analyses to the recognized particular user.
Hall-185 teaches a urine analyzer device [entire disclosure - best shown in Fig. 1]  including a wireless coupler [214] and a toilet seat having weight sensing elements [202, 208, 232] and impedance measurement elements [204, 206, 210, 212], configured to recognize a particular user pattern among a plurality of users patterns, and to allocate biometric analyses (including — reasonably implicitly — urine related data as the device is a toilet) to the recognized particular user [throughout col. 4; col. 5 l. 40 - col. 6 l. 35].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Saito-339 to incorporate the wireless coupler, weight, and impedance sensing toilet elements of Hall-185 in order to make user health data (i.e., including urine data) reporting and collection more efficient and automated [Hall-185 col. 1 l. 5 - col. 2 l. 20].  

For claim 2, Saito-339 further teaches the device of claim 1 wherein the ion selective Field Effect Transistor comprises a reference electrode [11] at the gate area [a-a’ line of Fig. 5A per col. 8 ll. 15-35] of the transistor, the reference electrode containing a gel [25] reference electrolyte [discussed in col. 7 ll. 15-30 for Fig. 4 embodiment but also shown in Fig. 5B embodiment (ISFET embodiment) per col. 8 ll. 61-62], and a urine sample when present is interposed between the reference electrode and the gate port of the transistor [per layout of Fig. 5B — when urine wets each contact area of 8-11, it can be understood to be between 11 (reference electrode) and 8-10]. 

For claim 3, Saito-339 further teaches the device of claim 1 wherein the ion selective Field Effect Transistor comprises a reference electrode [11] at the gate area [a-a’ line of Fig. 5A per col. 8 ll. 15-35] of the transistor, the reference electrode containing powder or solid compound [portions of 11 per cols. 7-8 such as silver chloride layer and/or protective film 20 being PVC are forms of solid compounds],  and a urine sample [per layout of Fig. 5B — when urine wets each contact area of 8-11, it can be understood to be between 11 (reference electrode) and 8-10].

For claim  6, Saito-192 further teaches (i.e., in the motivated combination of Saito-339, Nakayama, and Saito-192) the device is configured to cause one drop of the calibration solution to be released every period [col. 19 ll. 55-60].  said period comprising between 15 and 45 days.
Saito-339 in view of (inter alia) Saito-192 is silent regarding the period comprising 15 to 45 days.  However, Saito-192 generally teaches improving and ensuring an accurate urinalysis device [per col. 19 ll. 60-65 and col. 1 ll. 40-60].  Further, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed range of days for the interval of periodic calibration.  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum calibration interval (15-45 days) in order to provide the most accurate and reliable urinalysis device (e.g., per Saito-192 col. 19 ll. 60-65 and col. 1 ll. 40-60). (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

For claim 7, Saito-339 further teaches the device of claim 1, comprising two or more ion selective Field Effect Transistors, with at least two ion selective Field Effect [8-10 are individual sensing units (i.e., discrete ISFETs) sharing reference electrode 11]. 

For claim 11, Nakayama further teaches (i.e., in the motivated combination of Saito-339 and Nakayama) the urine reception area comprises a porous structure [120] that can be wetted by a flow of urine excreted by a user, and rinsed subsequently by the flush of the toilet [first, the reception area is fully capable of being rinsed by a toilet flush; second, see col. 15 l. 40 - col. 17 l. 25].  

For claim 12, Nakayama further teaches (i.e., in the motivated combination of Saito-339 and Nakayama) the urine reception area is a cup [96 well and reasonably constitutes (under BRI) a cup; see also the embodiment depicted in Fig. 30], the device further comprising a controlled discharge valve [516 within e.g., Fig. 23 being controlled by a valve system for spray (discharge) per col. 21 ll. 45-55 constitutes a discharge valve]. 

For claim 13, Saito-339 further teaches the device of claim 1 wherein there is provided a user feedback formed as a visual [4] or audio feedback [col. 8 ll. 1-15]. 

For claim 14, Nakayama further teaches (i.e., in the motivated combination of Saito-339 and Nakayama) the electronic unit is at least partly housed in the holder member [e.g., electrodes 126 and 218 within receptacle and thereby holder member per Fig. 8; more generally, motorized electric components constituting part of electric “unit” located in 22 in Fig. 2].  

For claim 15, Nakayama further teaches (i.e., in the motivated combination of Saito-339 and Nakayama) the urine reception area is movable with respect to the holder member such that the urine reception area can be located closer to the center of the bowl upon actuation from the user [user positioning discussed throughout cols. 6-8]. 

For claim 16, Saito-339 further teaches the device of claim 1, wherein the electro-chemical sensor is configured to measure a quantity of one or more of the following substances:
H+, Na+, K+, Ca2+, Mg2+, Cl-, H2O2, Glucose, Nitrites, Proteins, Oestrogenes, Luteinine Hormone, Beta-HCG Hormone (pregnancy marker), Creatinin [sodium and chlorine per col. 8 ll. 50-65]. 

For claim 18, Nakayama further teaches (i.e., in the motivated combination of Saito-339 and Nakayama) the urine reception area is detachably mounted to the holder member [96 is detachable]. 

For claim 19, Hall-185 further teaches (i.e., in the motivated combination of Saito-339 and Hall-185) a microphone and/or a basic fingerprint sensor arranged on the portion of the device located outside the toilet bowl [col. 3 ll. 1-10 discussing voice recognition (i.e., microphone) and fingerprint reading (i.e., fingerprint sensor); see Figs 7a-b with discussion in col. 7 l. 65 - col. 8 l. 5]. 

For claim 21, Saito-339 in view of Nakayama is silent regarding a microphone and/or a fingerprint sensor.  Hall-185 teaches a toilet system comprising a microphone [Figs. 7a-b with col. 5 l. 60 – col. 6 l. 5 where voice command is used to operate device (and reasonably including at least a form of a microphone to transduce voice command)].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the toilet system of Saito-339 in view of Nakayama to further incorporate the voice command (i.e., microphone) of Hall-185 in order to assist users who are disabled / unable to operate the toilet device (i.e., the arm, analyzer, and otherwise user activated features of the toilet and device of Saito-339 in view of Nakayama).  As motivated by Hall-185 col. 6 ll. 1-5. 

For claim 22, Saito-192 further teaches (i.e., in the motivated combination of Saito-339, Nakayama, and Saito-192) a control valve to selectively release the calibration solution. [e.g., valve 137 per col. 19]. 

For claim 24, Nakayama further teaches (i.e., in the motivated combination of Saito-339 and Nakayama) the holder member exhibits a thickness to lodge between an upper border of the rim and the lower border of the toilet seat [per Fig. 24], said thickness being smaller than the available gap defined by the seat spacer pads. [e.g., configuration shown in Fig. 24 can accommodate a seat with spacer pads].  
Saito-339 in view of Nakayama is silent regarding the claimed holder member width (less than 10 cm).  However, consider that Nakayama does generally teach the holder member being accommodated under the toilet seat as shown in Fig. 24.  Further, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

For 25, Saito-339 teaches the urine analyzer device according to claim 23 wherein the housing is a watertight housing. [26 and 14 in Saito-339 are formed of insulating and thereby waterproof materials (i.e., “watertight”) per col. 10 ll. 50-55] [equally applicably, see Saito-192 col. 1 ll. 60-65]. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito-339 in view of Nakayama, Saito-192, Hall-185, and Rothberg (US 20100301398 A1 – previously cited).

For claim 4, Saito-339 further teaches the device of claim 1 wherein the ion selective Field Effect Transistor comprises a sensitive membrane interposed between urine sample when present and the gate port (G) of the transistor [col. 8 ll. 15-65 discussing sodium and chloride ion selective films (i.e., membranes)]. 

Saito-339 fails to teach the ISFET is selective to hydrogen ions (H+), whereby the pH of urine is measured using a/one of the sensitive membrane(s).  However, consider that Saito-339 does teach that measurement of pH is common in the urinalysis art [cols. 1-2] as well as one of the selective membranes [urea unit 8] being selective for a pH sensitive molecule [urea unit includes ammonium selective film 18 where amount of ammonia change with change in pH of urine per col. 2 ll. 20-25].  Rothberg teaches that ISFETs are well-known in biological applications for measuring pH via H+ measurement [¶2].  Accordingly, It would have been obvious to one of ordinary skill at the time the invention was filed to modify the ISFET of Saito-339 to include a component selective to H+ ions as a well-known combination of prior elements (i.e., incorporation of additional ion selectivities) to obtain predictable results (i.e., measurement of pH being commonplace) [Rothberg ¶2] [see MPEP § 2143]. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito-339 in view of Nakayama, Saito-192, Hall-185, Rothberg, and Hall-378 (US 20160000378 A1 – previously cited). 

For claim 5, Saito-339 further teaches the device of claim 4, further comprising at least two additional ion selective Field Effect Transistors [three total between units 8-10 sharing reference electrode 11]; each of them comprising a specific ion selective membrane interposed between a urine sample when present and the gate port (G) of [per layout of Fig. 5B — when urine wets each contact area of 8-11, it can be understood to be between 11 (reference electrode) and 8-10].

Saito-339 fails to teach two additional ISFETs which measure (in particular) Ca2+ ions to determine urine calcium and K+ ions to determine urine potassium.  Hall-378 teaches a urine analyzer device located within a toilet bowl which measures the concentration of calcium and potassium in a urine sample [¶91 listing measured minerals including calcium and potassium].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the ISFETs of Saito-339 to include measuring of calcium and potassium ions (i.e., further selective membranes / units) in order to enable pre-symptomatic diagnosis and treatment [As motivated by Hall-378 ¶76] [NOTE: although not exclusively relied upon, consider that Rothberg also teaches FETs which are selective to potassium and calcium ions in ¶310, ¶360, ¶¶364-365]. 

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791